Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
	 None of the cited prior art of record appear to teach or suggest, in combination with the other recited features:
	…a controller configured to, after transmitting a data input/output (I/O) instruction to the data storage device upon an indication of a data reading request,
	allocate the buffer memory and a first direct memory access (DMA) address for the buffer memory in advance of performing a data input/output (I/O) operation, and
	register a buffer cache of the buffer memory and release a second DMA address of the buffer memory which has already been used while performing the data I/O operation.
	The closest prior art of record discloses:
Allocating buffer memory, registering a buffer cache, mapping buffers for DMA before transmitting an I/O operation [AAPA]. In addition, a used DMA address is released after a context switch.
Deferring a buffer allocation process until after an I/O instruction is submitted for the purpose of reducing the time that buffer space is held by any command, thereby improving buffer utilization [Ju].
	However, none of the cited prior art of record appear to specifically teach or suggest, in combination with the other recited features, a controller configured to perform at least the steps of registering a buffer cache and releasing a previously used DMA address while performing the current data I/O operation.
	Accordingly, claim 1 is allowed. Claims 4-10 recite similar subject matter and are allowed on similar grounds.
	Claims 11-15 recite performing the above recited steps after transmitting an I/O operation and further before performing a context switch at the controller. None of the cited prior art of record appears to teach or suggest performing the above steps while performing the current data I/O operation and before performing a context switch at the controller
	Accordingly, claims 11-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136